Citation Nr: 0949002	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  04-07 663A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for right eye corneal edema.  


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel








INTRODUCTION

The Veteran had active service from March 1951 to February 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In November 2007 and February 2009, the Board remanded the 
Veteran's claim for additional development.  As a preliminary 
matter, the Board finds that the remand directives have been 
completed, and, thus, a new remand is not required to comply 
with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has indicated that he cannot work due in part to 
his service-connected disabilities.  Such allegations are 
sufficient to raise a claim of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).  Roberson v. Principi, 
251 F.3d 1378 (Fed. Cir. 2001) ("[o]nce a Veteran submits 
evidence of a medical disability and makes a claim for the 
highest rating possible, and additionally submits evidence of 
unemployability, . . . VA must consider TDIU.").  The RO did 
not consider such a claim.  Rice v. Shinseki, 22 Vet. App. 
447, 453 (2009) (noting that a claim to TDIU benefits is not 
a free-standing claim that must be pled with specificity; it 
is implicitly raised whenever a pro se Veteran, who presents 
cogent evidence of unemployability, seeks to obtain a higher 
disability rating).  It appears that the Veteran may be 
claiming TDIU, therefore this issue is REFERRED to the RO for 
appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's right eye corneal edema is manifested by 
complaints of irritation, discomfort, and visual field loss.  

CONCLUSION OF LAW

Resolving the benefit of the doubt in favor of the Veteran, 
the criteria are met for an initial 20 percent disability 
rating for right eye corneal edema.  38 U.S.C.A.               
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.306, 4.1-4.7, 4.20, 
4.21, 4.84a, Diagnostic Code 6009 (as in effect prior 
December 10, 2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the Veteran to provide any evidence in the 
Veteran's possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).


In any event, the Board notes that the Veteran has challenged 
the initial disability rating assigned following the grant of 
service connection for right eye corneal edema.  In this 
regard, once service connection is granted and an initial 
disability rating and effective date have been assigned, the 
claim is substantiated, and additional 5103(a) notice is not 
required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490- 
491 (2006); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, 
because the notice that was provided to the Veteran in 
November 2002 before service connection was granted in April 
2003 was legally sufficient, VA's duty to notify with respect 
to this issue has been satisfied.

The duty to assist the Veteran also has been satisfied in 
this case.  Service treatment records as well as VA treatment 
records are in the claims file and were reviewed by both the 
RO and the Board in connection with the Veteran's claim.  VA 
is not on notice of any evidence needed to decide the claims 
which has not been obtained.  In February 2009, the Board 
remanded to obtain a legible copy of a Goldman test that was 
conducted in January 2008.  The January 2008 Goldman 
perimeter test findings were ultimately deemed unavailable.  
However, in an effort to cure this defect, the Veteran was 
afforded an examination in February 2009 and the Goldman 
perimeter charts from that examination are included in the 
record.  As such, the Board finds that the RO substantially 
complied with the remand directives.  

In addition, VA afforded the Veteran VA examinations in 
February 2002, June 2003, June 2004, July 2007, April 2008, 
and April 2009.  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
examinations obtained in this case are more than adequate, as 
they were predicated on a full reading of the treatment 
records in the Veteran's claims file.  They considered all of 
the pertinent evidence of record, to include the statements 
of the Veteran, conducted the necessary testing (Goldman 
testing), and provided a complete rationale for the opinions 
stated, relying on and citing to the records reviewed.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issues on appeal has been met.  38 C.F.R. § 
3.159(c)(4).  For these reasons, the Board concludes that VA 
has fulfilled the duty to assist the Veteran in this case. 

I.	Legal Criteria

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 
(2009).  Separate diagnostic codes identify the various 
disabilities. Each disability should be viewed in relation to 
its history, and the limitation of activity imposed by the 
disabling condition should be emphasized.  38 C.F.R. § 4.1.  
Medical reports are to be interpreted in light of the whole 
recorded history, and each disability must be considered from 
the point of view of the veteran working or seeking work.  38 
C.F.R. § 4.2.  Where there is a question as to which of two 
disability ratings shall be applied, the higher rating is to 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned.  38 C.F.R. § 
4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  In cases in which a 
claim for a higher initial evaluation stems from an initial 
grant of service connection for the disability at issue, 
multiple ("staged") ratings may be assigned for different 
periods of time during the pendency of the appeal.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R.              § 4.20.  Corneal edema is an unlisted 
condition, which the RO rated as analogous to an unhealed 
injury of an eye.  Under 38 C.F.R. § 4.84a, an unhealed 
injury of an eye (Diagnostic Code 6009) and the other 
diseases of the eye listed at Diagnostic Codes 6000-6008, in 
chronic form, are to be rated from 10 percent to 100 percent 
for impairment of visual acuity or field loss, pain, rest-
requirements, or episodic incapacity, combining an additional 
rating of 10 percent during continuance of active pathology, 
with a minimum rating during active pathology of 10 percent.            
38 C.F.R. § 4.84a, Diagnostic Code 6009.

While the appeal was pending, the rating schedule for 
evaluating disabilities of the eyes was revised and amended.  
See 73 Fed. Reg. 66543-54 (Nov. 10, 2008).  The effective 
date of the revisions is December 10, 2008, and the revised 
criteria apply to all applications for benefits received by 
VA on or after that date.  Because the Veteran's claim was 
received prior to December 10, 2008, the revised criteria are 
not for application in this case.

Evaluation of the same disability or the same manifestations 
of disability under multiple diagnoses (i.e., pyramiding) is 
to be avoided.  38 C.F.R. § 4.14.  Where, instead, separate 
and distinct manifestations have arisen from the same injury, 
separate disability ratings may be assigned where none of the 
symptomatology of the conditions overlaps.  Esteban v. Brown, 
6 Vet. App. 259, 262 (1994).  The Board emphasizes that the 
critical inquiry in making such a determination is whether 
any of the disabling symptomatology is duplicative or 
overlapping.  The Veteran is entitled to a combined rating 
where the symptomatology is distinct and separate.  Id.

II.	Initial increased disability rating

The Veteran contends that his service-connected right eye 
corneal edema warrants a higher initial disability rating.  
He states that his corneal edema has resulted in a blind spot 
in his right eye.  

Initially, the Board recognizes that the Veteran has 
decreased visual acuity in the right eye.  However, in 
reviewing the record, the Board observes that the Veteran is 
already service-connected for right eye vision loss related 
to VA cataract surgery.  The Veteran is currently assigned a 
20 percent disability rating for his right eye vision loss.  
See April 2003 rating decision.  Consequently, application of 
the rating codes with respect to visual acuity would result 
in illegal pyramiding under                38 C.F.R. § 4.14, 
and must be avoided.  See Esteban, 6 Vet. App. 262.

The February 2003 VA medical record shows that the Veteran 
complained of a dark spot in his right eye that covered the 
whole pupil.  It was noted that the right side was dark.  

The VA treatment records reveal diagnoses of persistent 
corneal edema.  The June 2003 VA examination noted that the 
Veteran had ocular irritation that was at least as likely as 
not secondary to corneal edema.  


The Veteran was afforded a VA examination in June 2004.  The 
Veteran's pupils were positive for direct and consenual 
without afferent pupillary defect (APD).  The extraocular 
muscles exhibited full range of motion.  The confrontation 
fields were full to finger counting, both eyes.  The slit 
lamp examination of the lids and lashes was normal.  
Conjunctiva was normal.  The cornea of the right eye revealed 
a 2 mm neo, endo pigment.  

The September 2005 VA examination shows similar results.  The 
pupils were positive for surgical dyscoria in the right eye 
without APD by reverse.  The extraocular muscles had full 
range of motion.  The right eye was normal during slit lamp 
examination and normal regarding conjuctiva.  The cornea of 
the right eye showed 2 mm neo, endo pigment, and 2+ corneal 
guttata.  The iris of right eye shows surgical dyscoria with 
large sectoral PI.  The pachymetry of the right eye was 578.  
The assessment was noted as persistent post-op corneal edema 
and discomfort.  

The Veteran was afforded another examination in April 2006.  
The Veteran reported that he had sharp pain almost every 
night while trying to read on white paper and gets relief by 
diverting attention away from task at hand.  It was noted 
that the Veteran had contraction nasally in the right eye, 
and the pachymetry of the right eye was 578.  The right pupil 
showed surgical dyscoria without APD.  There was full range 
of motion of the extraocular muscles and supine defect in the 
confrontation field.  The slit lamp examination shows 
dermatochalasis in the right eye.  For conjuctiva, the right 
eye showed 1+ injection.  The examination of the cornea in 
the right eye reveals 2 mm neo, endo pigment, and 2+ corneal 
guttata.  In the iris, there is surgical dyscoria with large 
sector PI in the right eye.  The intraocular pressure was 13.  
The gonioscopy showed SSIII with PAS nearly 90 degrees 
inferiorly, sector PI superiorly.  Further, the macula showed 
pigment disruption in the right eye.  The peripheral, 
vessels, and vitreous were normal.  The assessment was 
persistent corneal edema and discomfort of the right eye.  It 
was also noted that the Veteran had pseudophakia.  

The September 2006 eye optometry assessment shows that the 
Veteran complained of fluctuating vision of the right eye 
with some irritation.  The goniometer showed that the Veteran 
had SSIII with peripheral anterior synechiae (PAS) nearly 
entirely 90 degrees inferiorly, sector PI superiorly.  The 
right eye had probable sup arcuate scotoma c split fixation.  
Pachymetry of the right eye was 578.  The right eye showed 
contraction nasally.  The pupils showed positive for surgical 
dyscoria in the right eye without APD by reverse.  Full range 
of motion of extraocular muscles and sup defect nasal greater 
than temporated in the right eye regarding confrontation 
fields.  There was dermatochalasis in the right eye.  
Regarding conjunctiva, there was 1+ injection in the right 
eye.  The cornea of the right eye showed 2 mm neo, large area 
of endo pigment inf nasal to visual axis, 2 + corneal 
guttata, inferior edema c negative FL staining inf 2/3 of 
cornea, band of bullous keratopathy inf cornea between 4-8 
o'clock.  There was surgical dyscoria with large sector PI in 
the iris of the right eye.  Intraocular pressure was 15 in 
the right eye.  Again, it was noted that the Veteran had 
persistent post-op corneal edema and discomfort in the right 
eye with early bullous keratopathy.  The Veteran was also 
diagnosed with pseudophakia.  

The Veteran was afforded another examination in July 2007.  
The Veteran's chief complaint was decreased vision.  The 
gonioscopy showed SSIII with PAS nearly entire 90 degrees 
inferiorly, PI superiorly.  The Humphrey visual field (HVF) 
showed probable sup arcuate scotoma c split fixation.  
Pachymetry shows 578 in the right eye.  There was bullous 
keratopathy of the right eye.  Per corneal consult, it was 
noted that there was no significant bullous keratopathy.  The 
right pupil showed surgical dyscoria with APD by reverse.  
There was full range of motion of the extraocular muscles and 
sup defect with nasal greater than temporal in the right eye.  
The slit lamp examination showed dermatochalasis.  The 
conjuctiva shows 1+ injection in the right eye.  The cornea 
shows 2 mm neo, large area of endo pigment, likely with 
damage, inf nasal to visual axis, 2 + cornea.  The iris shows 
surgical dyscoria with large sector PI.  Intraocular pressure 
was 16 in the right eye.  Macula showed pigment disruption in 
the right eye.  The results were normal for vitreous, 
vessels, and periphery.  Again, it was noted that the Veteran 
had persistent post-op corneal edema and discomfort with 
early bullous keratopathy.  

The August 2007 VA treatment record shows that the Veteran 
reported a blind spot in his vision on the right side.  The 
cornea showed chronic changes of endo pigment.  

The Veteran was afforded an additional examination in January 
2008.  The Veteran reported visual field loss secondary to 
corneal edema.  It was noted that the Veteran had full range 
of motion in the extraocular muscles, sup defect nasal 
greater than temporal in the confrontation fields.  There was 
dermatochalasis and 1+ injection regarding conjunctiva.  The 
cornea revealed 2 mm neo, large area of endo pigment, 2 + 
corneal.  There was also surgical dyscoria with large sector 
PI in the iris.  Intraocular pressure was 17.  There was 
pigment disruption in the macula.  Again, it was noted that 
the Veteran had persistent post-op cornea edema and 
discomfort with early bullous keratopathy.  

The Veteran was afforded another examination in April 2008.  
The examiner noted that the claims file was reviewed.  The 
examiner opined that any noted visual fluctuations were not 
related to optic atrophy, but were attributed to fluctuations 
in amount of corneal edema associated with bullous 
keratopathy.  The visual field charts were attached with the 
report, but not on original Goldman paper and, therefore, the 
Board cannot interpet the results.  

Finally, the Veteran was also afforded an examination in 
April 2009.  It was noted that a Goldman field test was 
performed and a copy of the chart was included.  It was noted 
that the Veteran's field construction was likely secondary to 
the optic atrophy and not as likely related to the corneal 
edema and bullous keratopathy.  

Prior to rating the Veteran's disability, the Board 
acknowledges that the Veteran has reported that he 
experiences visual field loss with respect to his right eye 
corneal edema.  However, the medical evidence of record is 
conflicting as to whether the visual field loss is associated 
with the Veteran's service-connected corneal edema or his 
optic atrophy.  The April 2009 VA examiner noted that the 
Veteran's visual field constriction was likely secondary to 
the optic atrophy and not as likely related to the corneal 
edema and bullous keratopathy.  In contrast, the April 2008 
VA examiner opined that any noted visual fluctuations were 
not related to optic atrophy, but were rather attributed to 
fluctuations of cornea edema associated with bullous 
keratopathy.  Nonetheless, in resolving the benefit of the 
doubt in favor of the Veteran, the Board will attribute the 
Veteran's reported symptomatology of visual field loss to his 
service-connected right eye corneal edema.  Mittleider v. 
West, 11 Vet. App. 181 (1998).  

The record reveals that the Veteran is currently assigned a 
10 percent disability rating under Diagnostic Code 6009.  
Although the Veteran's disability could also be rated under 
Diagnostic Code 6080, as a result of Mittleider, supra, the 
Board finds that the Veteran's disability is more 
appropriately rated under Diagnostic code 6009 as application 
of this code results in a higher disability rating.  Butts v. 
Brown,               5 Vet. App. 532, 538 (1993).  In 
reviewing a claim for higher rating, VA must consider which 
Diagnostic Code or Diagnostic Codes are most appropriate for 
application in the Veteran's case and provide an explanation 
for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).  

The Board notes that the Veteran has symptomatology to 
include persistent edema with complaints of discomfort and 
ocular irritation.  In addition, the record reveals that the 
Veteran's right eye cornea edema has been associated with 
early bullous keratopathy.  See July 2007 VA examination 
report.  Bullous keratopathy is "corneal degeneration marked 
by recurring epithelial blebs or bullae that rupture, expose 
corneal nerves, and cause great pain . . ."  Dorland's 
Illustrated Medical Dictionary 995 (31st ed. 2007).  
Furthermore, the Veteran has also reported a blind spot in 
his right eye.  See VA treatment records.  As will be 
described below, the results of the Goldman test reveals 
visual field loss, sufficient to warrant a 10 percent 
disability rating under Diagnostic Code 6080.  See April 2009 
VA examination report.  As the medical evidence shows that 
the Veteran's corneal edema is chronic and results in visual 
field loss as well as irritation and pain, the Board will 
resolve the benefit of the doubt in the Veteran's favor, and 
finds that a 20 percent disability rating for the Veteran's 
service-connected right eye corneal edema, with active 
pathology manifested by persistent discomfort, irritation, 
and field vision loss, is warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.84a, Diagnostic Code 6009 
(2008).  

However, the Board finds that the Veteran is not entitled to 
a disability rating in excess of 20 percent.  The medical 
evidence of record does not reveal that the Veteran 
experiences episodic incapacity or has rest requirements.  
Therefore, a disability rating in excess of 20 percent is not 
warranted.  

As noted above, the Board has also considered alternative 
diagnostic codes such as Diagnostic Code 6080.  Under 
Diagnostic Code 6080, a 30 percent disability rating is 
applicable for unilateral concentric contraction of the 
visual field limited to 5 degrees.  In this regard, the April 
2009 VA examination report includes the Goldman perimeter 
test results.  A normal field of vision temporally is 85 
degrees, the examination showed 68 degrees.  Normal vision 
down temporally is 85 degrees while the Veteran had 57 
degrees.  The normal field of vision down is 65 degrees, and 
the Veteran showed 46 degrees.  The normal vision down 
nasally is 50, and the examination of the Veteran showed 38 
degrees.  Normal vision nasally is 60 degrees, and the 
Veteran had 18 degrees on examination.  Vision up nasally is 
normally 55 degrees, and the Veteran had 39 degrees.  The 
vision of the right eye up is normally 45 degrees, and the 
Veteran had 38 degrees on examination.  For vision up 
temporally, 55 degrees is normal, and the Veteran had 50 
degrees.  See 38 C.F.R. § 4.76a.  The total vision field for 
the Veteran's right eye on examination was 354 degrees.  
Thus, the remaining field is (500 degrees minus 354 degrees) 
is 146 degrees.  Id.  The remaining field of 146 degrees is 
then divided by 8 which equals 18.5 degrees.  Therefore, the 
average concentric contraction of the visual field of the 
right eye, rounding up, is 19 degrees.  Consequently, the 
Veteran would only warrant a 10 percent disability rating 
under the code and, therefore, application of Diagnostic Code 
6080 would not result in a higher disability rating.  See 38 
C.F.R. § 4.84a, Diagnostic Code 6080.  Accordingly, there is 
no basis for the assignment of a schedular rating in excess 
of the currently assigned 20 percent for the Veteran's 
disability. 

Further, the Board acknowledges that higher evaluations are 
also available under the diagnostic codes evaluating 
tuberculosis of the eye, congestive or inflammatory glaucoma, 
malignant new growths of the eyeball, active chronic 
trachomatous conjunctivitis, bilateral epiphora, aphakia, and 
paralysis of accommodation. However, none of these conditions 
have been demonstrated in the record and, thus, a higher 
evaluation under any of the diagnostic codes evaluating these 
disabilities is not warranted.  38 C.F.R. § 4.84a, Diagnostic 
Codes 6010, 6012, 6014, 6017, 6029, 6030.

Thus, the Board finds that the Veteran is entitled to a 20 
percent disability rating for his right eye corneal edema.  
The Board considered whether "staged" ratings pursuant to 
Fenderson, supra, were appropriate, but found no distinctive 
period(s) where his right eye corneal edema, was of such 
severity to warrant a higher rating.  

The Board also has considered whether the Veteran is entitled 
to a greater level of compensation on an extra-schedular 
basis.  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected corneal edema is inadequate.  A comparison between 
the level of severity and symptomatology of the Veteran's 
right eye corneal edema with the established criteria found 
in the rating schedule for eye disabilities shows that the 
rating criteria reasonably describes the Veteran's disability 
level and symptomatology.  

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."   The record does not show that the 
Veteran has required frequent hospitalizations for his eye 
disability.  Indeed, it does not appear from the record that 
he has been hospitalized at all for that disability.  
Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  
Moreover, there is no evidence in the medical records of an 
exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an initial disability rating of 20 percent for 
right eye corneal edema is granted, subject to regulations 
governing the payment of monetary awards.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


